

117 HR 3263 : DHS Medical Countermeasures Act
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 3263IN THE SENATE OF THE UNITED STATESJuly 21, 2021Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACTTo amend the Homeland Security Act of 2002 to establish in the Department of Homeland Security a medical countermeasures program, and for other purposes.1.Short titleThis Act may be cited as the DHS Medical Countermeasures Act. 2.Medical countermeasures program(a)In generalSubtitle C of title XIX of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end the following new section:1932.Medical countermeasures(a)In generalThe Secretary shall establish a medical countermeasures program to facilitate personnel readiness, and protection for the Department’s employees and working animals in the event of a chemical, biological, radiological, nuclear, or explosives attack, naturally occurring disease outbreak, or pandemic, and to support Department mission continuity.(b)OversightThe Chief Medical Officer of the Department shall provide programmatic oversight of the medical countermeasures program established pursuant to subsection (a), and shall—(1)develop Department-wide standards for medical countermeasure storage, security, dispensing, and documentation;(2)maintain a stockpile of medical countermeasures, including antibiotics, antivirals, and radiological countermeasures, as appropriate;(3)preposition appropriate medical countermeasures in strategic locations nationwide, based on threat and employee density, in accordance with applicable Federal statutes and regulations;(4)provide oversight and guidance regarding the dispensing of stockpiled medical countermeasures;(5)ensure rapid deployment and dispensing of medical countermeasures in a chemical, biological, radiological, nuclear, or explosives attack, naturally occurring disease outbreak, or pandemic;(6)provide training to Department employees on medical countermeasure dispensing; and(7)support dispensing exercises.(c)Medical countermeasures working groupThe Chief Medical Officer shall establish a medical countermeasures working group comprised of representatives from appropriate components and offices of the Department to ensure that medical countermeasures standards are maintained and guidance is consistent.(d)Medical countermeasures managementNot later than 120 days after the date of the enactment of this section, the Chief Medical Officer shall develop and submit to the Secretary an integrated logistics support plan for medical countermeasures, including—(1)a methodology for determining the ideal types and quantities of medical countermeasures to stockpile and how frequently such methodology shall be reevaluated;(2)a replenishment plan; and(3)inventory tracking, reporting, and reconciliation procedures for existing stockpiles and new medical countermeasure purchases.(e)Stockpile elementsIn determining the types and quantities of medical countermeasures to stockpile under subsection (d), the Chief Medical Officer shall utilize, if available—(1)Department chemical, biological, radiological, and nuclear risk assessments; and(2)Centers for Disease Control and Prevention guidance on medical countermeasures.(f)ReportNot later than 180 days after the date of the enactment of this section, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate the plan developed in accordance with subsection (d) and brief such Committees regarding implementing the requirements of this section.(g)DefinitionIn this section, the term medical countermeasures means antibiotics, antivirals, radiological countermeasures, and other countermeasures that may be deployed to protect the Department’s employees and working animals in the event of a chemical, biological, radiological, nuclear, or explosives attack, naturally occurring disease outbreak, or pandemic. .(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by adding after the item relating to section 1931 the following new item:Sec. 1932. Medical countermeasures..Passed the House of Representatives July 20, 2021.Cheryl L. Johnson,Clerk